Citation Nr: 1818957	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  05-23 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an effective date earlier than October 4, 2010, for a rating of 50 percent for migraines, to include whether an April 2004 rating decision, which denied a rating in excess of 30 percent for a headache disability, should be revised on the basis of clear and unmistakable error (CUE). 

2. Entitlement to an effective date earlier than October 4, 2010, for special monthly compensation for housebound status. 

3. Entitlement to an initial compensable rating for dry mouth syndrome. 

4. Entitlement to a rating in excess of 50 percent since October 4, 2010, for a headache disability, on an extraschedular basis. 

5. Entitlement to a rating in excess of 10 percent since April 13, 2015, for hypertension. 

6. Entitlement to service connection for obstructive sleep apnea. 

7. Entitlement to service connection for diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to June 1980.

Effective September 23, 2002, the Veteran is in receipt of a 100 percent schedular evaluation for individual unemployability due to his service-connected PTSD with depression, and separate grants of special monthly compensation on various bases.

This matter comes before the Board of Veterans' Appeals (Board) from August 2010, May 2012, September 2012, April 2014, and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In May 2012, the RO increased the Veteran's disability rating for a migraine headache disability to 50 percent, effective April 24, 2012, and in September 2012 granted an earlier effective date of October 4, 2010. In September 2012, the RO granted the Veteran's claim of service connection for myofascial pain, effective September 28, 2010. In October 2017, the RO granted the Veteran's claim for a right knee disability, effective March 25, 2013. 

In December 2009, the Board granted the Veteran's claim of service connection for posttraumatic stress disorder (PTSD) with depression. The Veteran appealed the initial and subsequent disability ratings during the appellate period. In April 2015, the Court of Appeals for Veterans Claims (CAVC or Court) affirmed the Board's February 2014 denial of a disability rating in excess of 70 percent effective September 23, 2002, for PTSD. The issue of the Veteran's disability rating for PTSD effective September 23, 2002, is no longer in appellate status.

The Court also vacated and remanded the Board's February 2014 denial of the Veteran's claim of entitlement to service connection for erectile dysfunction for further adjudication in its April 2015 decision. In January 2016, the Board granted the Veteran's claim for service connection for erectile dysfunction. This issue is no longer in appellate status.

In addition to the matters noted above, the Veteran has appealed the denial of entitlement to service connection for prostate cancer. The electronic record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on this issue. Although the matter is within the Board's jurisdiction, it has not been certified for appellate review and the Board will not undertake review of the matter at this time. If the matter is not resolved in the Veteran's favor, the RO will certify the matter to the Board, which will undertake appellate review of the RO's action. Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement (NOD)); 38 C.F.R.        § 19.35 (2017) (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

The issues of entitlement to a clothing allowance and entitlement to service connection for a left knee disability have been raised by the record in January 2018 and February 2018 statements by the Veteran's representative, but have not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017). 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 

The issue of entitlement to service connection for diabetes mellitus type II is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT
 
1. A claim for an increased rating for the Veteran's headache disability was part and parcel of an informal claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) received October 4, 2010; the claim for an increased rating for the headache disability was granted, and the effective date of the award is set to this date of claim.

2. The Veteran has failed to show that the applicable statutory and regulatory provisions existing at the time of the April 2004 rating decision for a headache disability with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability were incorrectly applied, such that they involved undebatable error, which had it not been made, would compel the conclusion, to which reasonable minds could not differ, that the decision would have been manifestly different but for the error.

3. The Veteran's eligibility for special monthly compensation (SMC) for housebound status arose on October 4, 2010, when the Veteran's headache and hypertension disabilities, when combined, rated 60 percent or more. 

4. The Veteran's dry mouth syndrome manifests with a dry mouth and a partial loss of taste, without complete loss of taste.

5. The Veteran's headache disability does not warrant referral for extraschedular consideration.

6. The Veteran's hypertension demonstrated with a history of diastolic pressure predominantly 100 or more that required continuous medication for control, but did not demonstrate with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more during the appellate period. 

7. The Veteran's obstructive sleep apnea was not incurred in service nor caused or aggravated by the Veteran's service-connected PTSD disability.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than October 4, 2010, for the award of an increased 50 percent rating for a headache disability have not been met. 38 U.S.C.  § 5110; 38 C.F.R. §§ 3.155, 3.400 (2017).

2. The April 2004 rating decision for a headache disability did not contain CUE. 38 U.S.C. §§ 5107, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2017).

3. The criteria for an effective date earlier than October 4, 2010, for the grant of SMC based on housebound criteria have not been met. 38 U.S.C. §§ 1114, 5110 (West 2014); 38 C.F.R. §§ 3.350, 3.400, 3.401 (2017) 

4. The criteria for an initial compensable rating for dry mouth syndrome have not been met. 38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.31, 4.87a, Diagnostic Code 6276 (2017).  

5. The criteria for a rating in excess of 50 percent since October 4, 2010, for a headache disability have not been met. 38 U.S.C. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).

6. The criteria for a rating in excess of 10 percent since April 13, 2015, for hypertension have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7101 (2017).

7. The criteria for service connection for obstructive sleep apnea have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier effective dates

The law regarding effective dates states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C. § 5110 (a). This statutory provision is implemented by a VA regulation, which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later. See 38 C.F.R. § 3.400.

Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE). 38 C.F.R. § 3.105 (a). When a rating decision is final, only a request for a revision premised on CUE could result in the assignment of earlier effective date. Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006). A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality. Id.




Entitlement to a 50 percent rating for migraines prior to October 4, 2010, to include whether an April 2004 rating decision, which denied a rating in excess of 30 percent for migraines, should be revised on the basis of clear and unmistakable error

The Veteran contends he is entitled to a 50 percent rating for his headache disability prior to October 4, 2010, the date the RO acknowledged an informal claim for TDIU, because he testified at the July 2006 Board hearing to the severity of his headaches. In addition, the Veteran contends that he was entitled to an earlier effective date for his 50 percent rating because the April 2004 rating decision committed clear and unmistakable error by denying a 50 percent rating increase.

As noted above, the effective date of an award cannot be fixed earlier than the date of receipt of an application for entitlement. Considering that a TDIU claim inherently encompasses a claim for increased ratings for all service-connected disabilities, VA assessed the level of severity of the Veteran's service-connected headache disability and granted the higher rating effective the date of receipt of claim. Thus a claim for an earlier effective date based on evidence of entitlement earlier than the date of claim is denied.

As to the contention that the April 2004 rating decision should be revised based on CUE, CUE arises where "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory provisions extant at the time were incorrectly applied." Russell v. Principi, 3 Vet. App. 310, 313 (1992). The error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made." Id.; see also Olson v. Brown, 5 Vet. App. 430, 433 (1993); Porter v. Brown, 5 Vet. App. 233, 235-36 (1993). "A determination that there was [CUE] must be based on the record and the law that existed at the time of the prior . . . decision." Russell, 3 Vet. App. at 314; see Crippen v. Brown, 9 Vet. App. 412, 418 (1996). Moreover, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE because it essentially is based upon evidence that was not of record at the time of the earlier rating decision. See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

CUE is more than a difference of opinion. 38 C.F.R. § 3.105(b). A claimant seeking to obtain retroactive benefits by proving that VA has committed CUE in a decision has a much heavier burden than that placed upon a claimant who attempts to establish his or her prospective entitlement to benefits. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion in a motion alleging CUE). For an allegation of CUE to be successful, it must be shown that the RO committed an error of law or fact that would compel later reviewers to the conclusion (to which reasonable minds could not differ) that the result would have been manifestly different but for the error. Elkins v. Brown, 8 Vet. App. 391, 396   (1995); see Eddy v. Brown, 9 Vet. App. 52, 57 (1996).

The doctrine of resolving reasonable doubt in favor of the Veteran is not for application. Yates v. West, 213 F.3d 1372 (2000). Further, it is the Veteran's burden of showing that CUE is present. King v. Shinseki, 26 Vet. App. 433, 439 (2014).

The Veteran contends his headache disability was underrated in the April 2004 rating decision. In particular, he stated in his November 2012 notice of disagreement (NOD) that an earlier effective date is warranted based on the misapplication of the rating schedule to the August 2003 VA medical examination.  

At the August 2003 VA medical examination, the Veteran reported nausea, photophobia, phonophobia, and a tendency to lie down during headaches, which occurred once a week and lasted from two to three days. He also reported a constant mild headache, and that he missed work because of the headaches prior to retiring. The examiner noted the Veteran's headaches were consistent with migraines, with a superimposed daily headache likely due to frequent narcotics and analgesics, and that the Veteran would benefit from taking prophylactic medication. The RO continued the Veteran's 30 percent rating in the April 2004 rating decision.

The rating schedule in April 2004 for migraines was the same as it is now. A 30 percent rating was warranted for characteristic prostrating attacks occurring on average once a month over the last several months, and a 50 percent rating was warranted with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The Veteran's claim is denied. Initially, the Veteran has not asserted any specific contentions that CUE was present in the April 2004 rating decision. Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE). 38 C.F.R. § 3.105 (a). When a rating decision is final, only a request for a revision premised on CUE could result in the assignment of earlier effective date. Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006). A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality. Id.  

In support of his contention that his disability caused severe economic hardship, the Veteran submitted a summary of leave used from November 1999 to November 2000. However, this list does not indicate clearly and unmistakably that he missed work due to his headache disability or that he missed work to support a finding of severe economic hardship. The Veteran's former employer noted that the Veteran retired based on an "early-out authority." Thus a contention that he retired based on his headache disability is also not supported. 

The decision to continue to rate the Veteran's headache disability at 30 percent prior to October 4, 2010, was not clear and unmistakable error. The Veteran had headaches that caused him to lie down and that lasted for two to three days. The fact that he missed work does not clearly and unmistakably indicate that his headache disability produced severe economic hardship. The decision to not rate the Veteran 50 percent is a matter on which reasonable minds could differ. This is merely a difference of opinion between the Veteran and the RO as to which rating most closely approximated his symptoms. A difference of opinion is not CUE. See 38 C.F.R. § 3.105 (b). Therefore, the April 2004 rating decision should not be revised on the basis of CUE. 

The petition for entitlement to a 50 percent rating for migraines prior to October 4, 2010, is denied.

Entitlement to special monthly compensation based on housebound status prior to October 4, 2010

The provisions of 38 C.F.R. § 3.401 (a) (1) (2017) indicate that, except as provided in § 3.400(o) (2), awards of aid and attendance or housebound benefits will be effective the date of receipt of claim or date entitlement arose, whichever is later. However, when an award of pension or compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional pension or compensation payable by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.

The Veteran contends that he is entitled to an effective date earlier than October 4, 2010, for the grant of SMC based on the housebound criteria due to claims for earlier effective dates and increased ratings for various service-connected disabilities.  

The Veteran's claim is denied. An award of SMC based on housebound status requires that the veteran have a single service-connected disability rated as 100 percent, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. This permanently housebound requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 U.S.C.    § 1114 (s) (West 2014); 38 C.F.R. § 3.350 (i) (2017).

The Veteran received a 100 percent TDIU disability rating based on his PTSD disability on September 23, 2002. The Veteran's eligibility for housebound status arose when the Veteran's headache and hypertension disabilities, when combined, rated 60 percent or more. Thus the claim for an effective date earlier than October 4, 2010, for housebound status is denied.

Increased Ratings

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

Additionally, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C. § 7104 (a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In assigning a higher disability rating, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dry mouth syndrome 

The Veteran's dry mouth syndrome was originally rated as noncompensable under the Schedule of Ratings for the Digestive System under DC 7299-7200 based on the Veteran's reports of jaw pain and impairment. 38 C.F.R. § 4.114, DC 7200. In September 2012, however, when the RO granted the Veteran's claim for service connection for myofascial pain based in part on the Veteran's jaw pain, the RO reevaluated the Veteran's dry mouth syndrome under the Schedule of Ratings for Other Sense Organs based on the Veteran's reports of a partial loss of sense of taste. 38 C.F.R. § 4.87a, DC 6276. Under DC 6276, a 10 percent rating is warranted for a complete loss of taste. An evaluation under DC 6276 is warranted only if there is an anatomical or pathological basis for the condition. See 38 C.F.R. § 4.87a, Note. 

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met. See 38 C.F.R. § 4.31.

At the April 2012 VA medical examination, the Veteran reported constant dry mouth, jaw pain, bleeding gums and grinding. The examiner noted possible jaw functional impairment due to mouth sores and teeth loss. The Veteran did not report a loss of sense of taste. 

At the May 2016 VA medical examination, the examiner noted a diagnosis of xerostomia, or dry mouth syndrome, with an unknown etiology date. The Veteran reported the onset of dry mouth syndrome approximately ten years earlier, after beginning medication to treat his depression.  The Veteran reported he halted the depression medication the previous year, but that he continued to have dry mouth symptoms. The Veteran also reported his sense of taste had been partially impaired these last ten years, but that he was able to taste substances with a strong sense of flavor. The Veteran reported his sense of smell was normal, and that he did not have difficulty swallowing his food. The examiner noted a "partial" loss of taste with an unknown anatomical or pathological basis for the condition. 

The Veteran's dry mouth syndrome disability manifests with a dry mouth and a partial loss of taste, but does not manifest with a complete loss of taste.
 
Given these facts, the Board finds that a noncompensable rating adequately reflects the Veteran's dry mouth syndrome disability. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Headache disability, to include migraines, since October 4, 2010

Migraine headaches are evaluated under 38 C.F.R. § 4.124a, DC 8100. Under this diagnostic code, migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation, which is also the maximum evaluation available under this diagnostic code. 38 C.F.R. § 4.124a, DC 8100. The Veteran's migraines are currently evaluated as 50 percent disabling. 

Thus, since the Veteran's disability has been evaluated at the maximum schedular rating for migraines, the appeal is essentially an appeal for extraschedular consideration.

Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun v. Peake, 22 Vet. App. 111, 114 (2008).

The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321 (b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating. Id.

The Veteran's disability picture does not present such an exceptional circumstance to warrant further analysis for a referral. The medical findings of completely prostrating and prolonged headaches productive of severe economic inadaptability are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as impairment of health, incapacitating episodes, and chronic residuals. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002). In addition, the Veteran is in receipt of a total disability rating due to unemployability effective September 23, 2002, and works only occasionally as a crossing guard to keep busy. There are no reports that the Veteran's current headache disability renders him wholly incapacitated that he has had to miss work, nor are there reports of frequent hospitalizations or other factors that are not encompassed by the rating code. 

In view of the circumstances, the Board finds that the rating schedule is adequate and further analysis with regards to a referral for extraschedular consideration is not needed under the circumstances of this case. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The claim for a rating in excess of 50 percent since October 4, 2010, for a headache disability is denied.

Hypertension since April 13, 2015

The Veteran's hypertension was evaluated as 10 percent disabling since August 12, 1998. 38 C.F.R. § 4.104, DC 7101 (2017). Under DC 7101, a 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more, or when the individual has a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more; a 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more. Id. Finally, hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling. Id. 

VA treatment records show the Veteran's blood pressure readings consistently showed diastolic pressure below 110 and systolic pressure below 200. 

At the June 2015 VA medical examination, the Veteran reported his hypertension required continuous medication. The examiner noted the Veteran's average blood pressure readings at the examination were 157/103. The examiner noted no pertinent findings, complications or functional impact on the Veteran's ability to work.

The Veteran's service-connected hypertension disability manifests with a history of diastolic pressure above 100 and the need for continuous medication in order to control, but does not manifest with diastolic pressure predominately above 110 or systolic pressure predominately above 200. 

Given these facts, the Board finds that a 10 percent rating since April 13, 2015, adequately reflects the Veteran's hypertension disability during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R.          § 3.303 (a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b). See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Certain disorders, listed as "chronic" in 38 C.F.R. § 3.309 (a) and 38 C.F.R. § 3.303 (b), are capable of service connection based on a continuity of symptomatology without respect to an established causal nexus to service. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Obstructive sleep apnea (OSA) is not a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) for this claim do not apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination about the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C. § 7104 (a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

VA treatment records indicate the Veteran was diagnosed with obstructive sleep apnea (OSA) in October 2013. Service treatment records do not indicate any complaints, diagnoses or treatments for a sleep-related condition in service.

In June 2015, a VA examiner reviewed the Veteran's claims file and noted that the Veteran's OSA was not caused by or aggravated beyond its normal progression by the Veteran's service-connected PTSD. 

At the May 2016 VA medical examination, the Veteran reported he had problems with sleeping since service, and that his sleep problems were related to his service-connected PTSD. The examiner discussed the three internet articles the Veteran submitted, noting the articles did not show a causal relationship between PTSD and OSA. The examiner opined the Veteran's OSA was not related to service because the Veteran did not demonstrate symptoms of sleep apnea in service. The examiner also opined that the Veteran's OSA was not caused or aggravated by his PTSD because there was no documentation in medical literature to suggest that PTSD can cause or aggravate OSA. The examiner noted that OSA was caused by "anatomic craniofacial abnormalities" and was not "psychological" in nature. The examiner also noted that while psychological problems can cause sleep problems, PTSD did not cause anatomic abnormalities in the pharynx, and thus did not cause OSA.

The preponderance of the evidence is against service connection for obstructive sleep apnea. The probative medical evidence indicates the Veteran's current obstructive sleep apnea disability was not incurred in service, nor caused or aggravated by the Veteran's service-connected PTSD. Since the Veteran's current obstructive sleep apnea disability was not related to service, the claim for service connection is denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an effective date earlier than October 4, 2010, for a rating of 50 percent for a headache disability is denied.

The petition to revise an April 2004 rating decision, which denied a rating in excess of 30 percent for a headache disability, on the basis of CUE is denied.

Entitlement to an effective date earlier than October 4, 2010, for special monthly compensation for housebound status is denied.

An initial compensable rating for dry mouth syndrome is denied.

A rating in excess of 50 percent since October 4, 2010, for a headache disability is denied.

A rating in excess of 10 percent rating since April 13, 2015, for hypertension is denied.

Service connection for obstructive sleep apnea is denied.


REMAND

The Veteran contends his diabetes mellitus type II was caused or is being aggravated by the medication treating his service-connected hypertension disability. The June 2015 VA examiner's opinion did not specifically discuss the effect the Veteran's hypertension medication might have on the development or progression of his diabetes mellitus type II. An addendum opinion is needed to fully and fairly adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the June 2015 VA examiner and request he re-review the claims file and respond to the inquiries below. If the examiner is not available, arrange for another appropriate VA examiner to provide an addendum medical opinion to assist in determining the relationship and etiology of the Veteran's diabetes mellitus type II. All appropriate tests, studies and consultations should be accomplished, including a new medical examination if necessary, and all clinical findings should be reported in detail in the narrative portion of the examination report. A rationale should be given for all opinions and conclusions rendered.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide the following opinions:

a) Is the Veteran's current diabetes mellitus type II proximately due to or aggravated (e.g. worsened, and if so, to what degree) by the treatment of the Veteran's service-connected hypertension disability? 

b) If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must review the entire record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

* The March 2015 statement in which the Veteran states his doctor informed him one of the side effects of his blood pressure medication is diabetes mellitus type II. See VBMS entry dated April 13, 2015, titled "VA 21-4138 Statement in Support of Claim."

* The December 2015 notice of disagreement (NOD) statement in which the Veteran's representative indicates the Veteran was told by his doctor that the Veteran's hypertension medication can cause or aggravate diabetes mellitus type II. See VBMS entry dated December 18, 2015, titled "NOD," page 3 of 8.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, s/he should expressly indicate this and provide supporting rationale as to why the opinion cannot be made without resorting to speculation. 

The examiner should schedule a new examination only if necessary to provide an adequate opinion.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THE EXAMINATION/OPINION SUFFICIENT.

2. Then, review the VA examiner's report(s) to ensure that he or she adequately responded to the above instructions, including providing an adequate explanation in support of the requested opinions. If the report(s) is (are) deficient in this regard, return the case to the VA examiner for further review and discussion.

3. Following the review and any additional development deemed necessary, re-adjudicate the claim. Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


